                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:17-CT-3252-BO



 JERMAINE ANTWAN TART,                       )
                                             )
                Plaintiff,                   )
                                             )
       V.                                    )                        ORDER
                                             )
 CHAPLAIN HOVIS,                             )
                                             )
                Defendant.                   )



       The matter comes before the court on the parties' cross-motions for summary judgment

(DE 47, 49) and plaintiffs motion for injunctive relief (DE 63). Also before the court is a motion

to withdraw as counsel for defendant (DE 66). In this posture, the issues raised are ripe for

adjudication.

                                STATEMENT OF THE CASE

       On October 30, 2017, plaintiff, a state inmate, filed this civil rights action prose, alleging

that defendant Chaplain Hovis ("defendant") refused to permit him to engage in Rastafarian worship

in violation of the First, Fifth, and Fourteenth Amendments to the United States Constitution. On

May 10, 2019, plaintiff filed a motion for summary judgment. Then, on May 15, 2019, defendant

filed a motion for summary judgment, arguing that plaintiff failed to exhausted his administrative

remedies pursuant to 42 U.S.C. § 1997e(a) before filing this action. Defendant attached to his

motion an affidavit from Kimberly Grande, the Executive Director ofthe North Carolina Department
ofPublic Safety's ("DPS") Inmate Grievance Resolution Board, as well as grievance-related documents.

                                           DISCUSSION

A.      Standard of Review

        Summary judgment is appropriate when, after reviewing the record as a whole, no genuine

issue of material fact exists and the moving party is entitled to judgment as a matter oflaw. Fed. R.

Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247--48 (1986). The party seeking

summary judgment initially must demonstrate the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317,325 (1986). Once the moving party has met its burden, the

nonmoving party may not rest on the allegations or denials in its pleading, Anderson, 477 U.S. at

248--49, but "must come forward with specific facts showing that there is a genuine issue for trial."

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (emphasis and

quotation omitted). A trial court reviewing a motion for summary judgment should determine

whether a genuine issue of material fact exists for trial. Anderson, 477 U.S. at 249. In making this

determination, the court must view the evidence and the inferences drawn therefrom in the light most

favorable to the nonmoving party. Scott v. Harris, 550 U.S. 372, 378 (2007). "When cross-motions

for summary judgment are before a court, the court examines each motion separately, employing the

familiar standard under Rule 56 of the Federal Rules of Civil Procedure." Desmond v. PNGI Charles

Town Gaming, L.L.C., 630 F.3d 351,354 (4th Cir. 2011).

B.      Analysis

       Before addressing the merits of plaintiffs claim, the court must first determine whether

plaintiff exhausted his administrative remedies prior to filing this action. Title 42 U.S.C. § 1997e(a)

of the Prison Litigation Reform Act ("PLRA") requires a prisoner to exhaust his administrative


                                                  2
remedies before filing an action under 42 U.S.C. § 1983 concerning his confinement. Ross v. Blake,

_U.S._, 136 S. Ct. 1850, 1856 (2016) ("[A] court may not excuse a failure to exhaust, even to

take [special circumstances] into account."); Custis v. Davis, 851 F.3d 358, 361-362 (4th Cir. 2017);

Woodford v. Ngo, 548 U.S. 81, 83-85 (2006); see Jones v. Bock, 549 U.S. 199,217 (2007) ("failure

to exhaust is an affirmative defense under [42 U.S.C. § 1997e]"). The PLRA states that "[n]o action

shall be brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner ... until such administrative remedies as are available are exhausted."

42 U.S.C. § 1997e(a); see Woodford, 548 U.S. at 84. Exhaustion is mandatory. Woodford, 548 U.S.

at 85. A prisoner must exhaust his administrative remedies even if the relief requested is not

available under the administrative process.        Booth v. Churner, 532 U.S. 731, 741 (2001).

"[U]nexhausted claims cannot be brought in court." Jones, 549 U.S. at 211.

       The North Carolina Department of Public Safety ("DPS") has a three step Administrative

Remedy Procedure ("ARP") which governs the filing of grievances. See, e.g., Moore v. Bennette,

517 F.3d 717, 721 (4th Cir. 2008). The DPS's ARP first encourages inmates to attempt informal

communication with responsible authorities at the facility in which the problem arose. DPS ARP

§ .0301(a). If informal resolution is unsuccessful, the DPS ARP provides that any inmate in DPS

custody may submit a written grievance on Form DC-410. DPS ARP§ .0310(a). If the inmate is

not satisfied with the decision reached at the step one level of the grievance process, he may request

relief from the Facility Head. ·Id. at § .031 0(b)( 1). If the inmate is not satisfied with the decision

reached by the Facility Head, he may appeal his grievance to the Secretary of Public Safety through

the inmate grievance examiner. Id. § .0310(c)( 1). The decision by the [Inmate Grievance Examiner]




                                                   3
or a modification by the Secretary of Public Safety shall constitute the final step of the

Administrative Remedy Procedure. Id. § .0310(c)(6).

       Here, the record reflects plaintiff exhausted a grievance related to his claim on December 14,

2017, but it was after he filed the instant action on October 30, 2017. See (Grande Aff. ,r 7(e) and

Ex. 6; Compl.   ,r VI   (acknowledging that exhaustion was not complete at the time he filed the

complaint). Exhaustion in the course of pending litigation is insufficient to meet the§ 1997e(a)'s

exhaustion requirement. See Hayes v. Stanley. No. 06-6475, 2006 WL 3147498, at *1, n.1 (4th Cir.

Oct. 31, 2006); see also, McClary v. Butler, No. 5:18-cv-98-FDW, 2019 WL 415336, at *2-3

(W.D.N.C. Feb. 1, 2019), aff'd, 773 F. App'x 148 (4th Cir. 2019). Thus, plaintiffs action is

DISMISSED without prejudice for failure to exhaust administrative remedies. Because plaintiff

failed to comply with§ 1997e(a)'s exhaustion requirement, his motion for summary judgment is

DENIED as MOOT.

       The court next addresses Assistant North Carolina Attorney General Yvonne B. Ricci's

motion to withdraw as counsel for defendant. For good cause shown, the motion is GRANTED.

                                          CONCLUSION

       Based upon the foregoing, defendant's motion for summary judgment (DE 49) is

GRANTED, and the action is DISMISSED without prejudice for failure to exhaust administrative

remedies.   A dismissal without prejudice allows the prisoner an opportunity to exhaust the

administrative process and then file a new suit, if the prisoner so chooses. Because this court has

dismissed this action for failure to exhaust, plaintiffs motion for summary judgment (DE 47) and

motion for injunctive relief (DE 63) are DENIED as MOOT. Additionally, the motion to withdraw

as counsel (DE 66) is GRANTED. The Clerk of Court is DIRECTED to terminate Yvonne B. Ricci


                                                 4
as attorney of record for defendant, and to discontinue her electronic notification in this matter. The

Clerk, additionally, is DIRECTED to close this case.

       SO ORDERED, this the;_]_ day of January, 2020.

                                               ~ ; J~~
                                               TE       NCEw.JlOYLE
                                               Chief United States District~




                                                    5
